 

Oo own © oO FPF WS NY =

mm NM NM NM NM NMS | | Se Se Se Se hc Se Uc BULUc SLU vlc
om” F&F © NY = 0 6 OA HN DB oO FF Be HY |= GC

Case 2:19-cv-00380-JLR Document 21-4 Filed 01/22/20 Page 1 of 1

THE HONORABLE JAMES L. ROBART

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
SEATTLE DIVISION

BILGEHAN BAKIRCI, Case No. 2:19-cv-00380-JLR

Plaintiff,

 

POSED] ORDER OF DISMISSAL \\)

¥.

THE PRUDENTIAL INSURANCE
GOMPANY OF AMERICA,

Defendant.

 

 

 

 

THE COURT having been notified of the settlement of this matter and it
appearing that no issue remains for the Court’s determination, IT IS ORDERED that
this action and all claims asserted herein are DISMISSED with prejudice and with each
party bearing its own costs and attorneys’ fees.

In the event settlement is not perfected, any party may move to reopen the case,

provided such motion is filed no later than 60 days from the date of this Order.

DATED 22 Sannuw 2026
om

Le OLX

James L. Rébart
United States District Judge

[PROPOSED] ORDER OF DISMISSAL ROY LAW GROUP

1000 SW Broadway, #900

Case No, 2:19-cv-003880-JLR Portland, OF 97206

TEL 603-206-4313
PAX 856-844-1726
ww. coylawgroup.com

Page 1

 

 
